Filed 5/3/22 P. v. Ochoa CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                    B304386

         Plaintiff and Respondent,                             Los Angeles County
                                                               Super. Ct. No. LA083605
         v.

TOMAS RAMOS OCHOA et al.,

         Defendants and Appellants.

      APPEALS from judgments of the Superior Court of
Los Angeles County. Martin L. Herscovitz, Judge. Affirmed
and remanded.
      Christian C. Buckley, under appointment by the Court
of Appeal, for Defendant and Appellant Tomas Ramos Ochoa.
      Jin H. Kim, under appointment by the Court of Appeal,
for Defendant and Appellant Guillermo Teran.
      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and Viet H. Nguyen,
Deputy Attorneys General, for Plaintiff and Respondent.
                      _________________________
       A jury convicted Tomas Ramos Ochoa and Guillermo Teran
of two counts of murder in connection with an attempted robbery.
On appeal, Ochoa argues there is insufficient evidence supporting
his convictions, and the trial court made several instructional
errors. Teran argues the trial court erred in admitting
experimental evidence, and he received ineffective assistance
of counsel. We remand Teran’s case to correct an error in his
abstract of judgment. We affirm the judgments in all other
respects.
        FACTUAL AND PROCEDURAL BACKGROUND
1.     The prosecution’s case
       The People charged Teran and Ochoa with murdering
Christian Barrera-Rivera and Sonny Pena. The People further
alleged various firearm enhancements and special circumstances.
       The People’s theory at trial was that Teran shot and
killed the victims as part of a plan to steal around $6,000 worth
of methamphetamine (meth). Teran shot the victims at two
locations, which were a few miles apart. Ochoa acted as
his accomplice.
       a.    The Tiara Street incident
       The first incident was captured on video by a surveillance
camera. The video shows a white Mustang come to a stop on
Tiara Street in Woodland Hills. A black Nissan pulls up to its
side a few seconds later. Both cars are facing the same direction,
a few feet apart, with the Nissan to the left of the Mustang.
Ochoa gets out of the passenger-side door of the Mustang and
walks in between the two vehicles. Although somewhat difficult
to tell due to the poor quality of the video, Ochoa appears to be
standing slightly behind the front passenger-side door of the
Nissan, with his left arm on top of the car. A few seconds later,




                                2
four loud bangs can be heard, and the Nissan’s driver-side mirror
illuminates in a way consistent with a muzzle flash from a gun.
The Nissan accelerates away. Ochoa immediately runs to the
passenger side of the Mustang, opens the door, and climbs inside.
The Mustang then takes off in the same direction as the Nissan.
       b.     The Corbin Avenue incident
       Shortly after the Tiara Street incident, James Gueringer
heard a noise that sounded like a car backfiring outside his house
on Corbin Avenue in Tarzana, which is a few miles east of Tiara
Street. Gueringer started recording a video using his cell phone.
The video shows Ochoa reaching inside the driver-side window
of a black Nissan as it drives slowly down the street. Ochoa
appears to be struggling with the driver. A man, later identified
as Greg Shahbazian, approaches Ochoa, and Ochoa runs to the
passenger side of the Nissan. A white Mustang drives between
Shahbazian and the Nissan, and then the video ends.
       Shahbazian testified that Ochoa, who was not armed, was
“wailing on” and punching the driver of the Nissan. The driver
had a “dumb” look on his face, and he did not punch back or
struggle at all. As Shahbazian approached the Nissan, Ochoa
moved to the opposite side of the car and started “beating up”
the passenger, who did not fight back. The Nissan swerved
to the left, hit a curb, and stopped moving. Ochoa ran to the
Mustang carrying cash in his hands. Shahbazian went over
to the Nissan and saw the passenger was breathing, but the
driver was not.
       Oralia Mendez was driving on Corbin Avenue around this
time. She saw Ochoa get out of a white Mustang and run toward
a black Nissan, which was moving slowly on the right side of
the street. Ochoa started punching the driver of the Nissan with




                                3
his right hand. The Nissan crashed into a curb. Ochoa ran back
to the Mustang, with cash in his right hand. He struggled to
open the door to the Mustang, but he eventually got into the car.
       c.    Physical evidence
       Pena, who was the driver of the Nissan, suffered facial
abrasions consistent with being punched in the face. He also
suffered bullet wounds to his shoulder, right forearm, and right
wrist. The wound to his shoulder was fatal. The bullet travelled
from the right side of Pena’s body to the left, from his front to
his back, at a downward trajectory.
       Barrera-Rivera suffered three gunshot wounds, two to
his head and one to his right arm. The bullets travelled from
the right side of his body to the left, at a downward trajectory.
Barrera-Rivera was transported to a hospital, where he died
from one of the gunshot wounds to his head.
       Police discovered the Nissan’s front passenger-side window
was rolled down, and the front driver-side window was broken.
The two rear windows were rolled up and the glass was intact.
Police found $840 in cash in the Nissan, some of which had
blood on it. There was also a bullet hole on the inside of the
Nissan’s front driver-side door. The bullet had traveled from
the passenger’s side of the vehicle to the driver’s side, from the
front of the car to the rear, at a slightly downward angle.
       Police found nine-millimeter cartridge casings on Tiara
Street and Corbin Avenue. Police also found a bag containing
about two pounds of meth on a street between Tiara and Corbin.
At the time, two pounds of meth had a street value of around
$6,000.
       A criminalist opined that all the cartridges recovered
at Tiara Street and Corbin Avenue had been fired by the same




                                4
firearm. He also determined bullet fragments found inside the
Nissan and recovered from Pena’s and Barrera-Rivera’s bodies
contained rifling markings that are consistent with having been
fired by a Hi-Point firearm.
       Police searched a white Mustang that Teran had recently
purchased. Inside, they found $100 bills with red stains. Police
also found a box of nine-millimeter bullets in Teran’s house.
On Teran’s phone, they discovered a photograph of his hand
next to a Hi-Point firearm.
2.     Ochoa’s defense
       Ochoa testified in his own defense. According to Ochoa,
Teran was his meth dealer. Ochoa went to Teran’s house on
June 2, 2016, and Teran told him to come with him to buy meth
from the victims. Teran drove Ochoa to a gas station, where they
met the victims, who were in a black Nissan. The victims told
Teran the meth cost $5,400. They decided to make the exchange
in a residential area because there were cameras at the gas
station.
       Teran and the victims stopped their cars next to each other
on Tiara Street. Teran gave Ochoa $2,400 and told him to give
it to the victims. Ochoa was concerned it was not enough money,
but Teran said not to worry because he had already talked to
the victims.
       Ochoa got out of the Mustang and walked over to the
Nissan, where he handed the passenger the cash. Ochoa was
standing between the front and rear doors of the Nissan, but
more toward the rear. The passenger started counting the
money, at which point Teran shot into the Nissan three or four
times. Ochoa was scared and jumped back. He did not know




                                5
Teran had a gun, did not expect him to shoot the victims,
and did not realize Teran intended to steal from the victims.
       The passenger of the Nissan died instantly, and the driver
took off. Teran yelled at Ochoa to get in the Mustang. Ochoa
complied because he was confused, but he did not feel threatened.
       Teran started following the Nissan. Ochoa saw a bag of
drugs fly out the Nissan’s driver-side window and land on the
street. Teran did not notice the drugs and he continued driving.
Ochoa did not tell him to stop.
       Teran eventually caught up to the Nissan, and the two
cars stopped side-by-side. Teran fired one or two shots into the
Nissan before his gun jammed. The Nissan veered to the left,
but very slowly.
       Teran pointed the gun at Ochoa and told him to get the
drugs and money from the Nissan. Ochoa was terrified. He
tried to reach into the driver’s-side window of the Nissan, but
the driver pushed him away. He did not punch the driver, but
he may have accidentally hit him. Ochoa ran to the other side
of the car, reached in through the passenger-side window, and
grabbed cash that was on the floor.
       Ochoa ran back to the Mustang, and Teran started to
pull away. Ochoa had trouble opening the door, and he was
dragged for a short distance. He eventually climbed in through
the window. Teran drove to his house, where Ochoa drank
tequila and changed his clothes before leaving.
3.     Teran’s defense
       Teran presented testimony from Antje Twinn, who lived
on Tiara Street. Twinn looked out her window after hearing
gunshots, and she saw a person standing in front of a white car.
Twinn called 911 and reported, “ ‘I just saw the guy who fired,




                                6
fired from this side. It was all so quick. Jump in the car and
he fired, I think into another car.’ ” She later told a detective
she saw a man standing outside a car fire a gun. After the
detective showed her the surveillance video, she said there
was a “ ‘huge possibility’ ” the driver of the car fired the gun.
       Teran also presented evidence that a police officer wrote
a report stating she found a spent cartridge casing within
Barrera-Rivera’s belongings. At trial, the officer said she made
a mistake in her report, and she actually found a bullet fragment.
4.     Verdicts and sentences
       The jury found Teran guilty of first degree murder as to
both victims (Pen. Code, § 187, subd. (a)).1 It also found true the
allegations that a principal was armed with a firearm (§ 12022,
subd. (a)(1)), and that Teran personally and intentionally
discharged a firearm causing great bodily injury and death to
the victims (§ 12022.53, subd. (d)). In addition, the jury found
true special circumstance allegations that Teran committed
the offenses during an attempted robbery (§ 190.2, subd. (a)(17)),
he committed the offenses by shooting a firearm from a motor
vehicle (§ 190.2, subd. (a)(21)), and he committed multiple
murders (§ 190.2, subd. (a)(3)).
       The jury found Ochoa not guilty of first degree murder,
but guilty of second degree murder as to both victims. It also
found true the allegations that a principal was armed with
a firearm during the commission of the offenses (§ 12022,
subd. (a)(1)). The court sentenced Teran to an aggregate term
of 50 years to life, plus two terms of life in prison without the


1    All further undesignated statutory references are to the
Penal Code.




                                 7
possibility of parole. It sentenced Ochoa to an aggregate term
of 2 years plus 30 years to life.
       Teran and Ochoa timely appealed. We consolidated their
appeals.
                            DISCUSSION
1.     Substantial evidence supports Ochoa’s murder
       convictions
       Ochoa contends there is insufficient evidence supporting
his convictions for second degree murder. We are not persuaded.
       In considering the sufficiency of evidence in a criminal
appeal, we review the whole record in the light most favorable
to the judgment to determine whether there is substantial
evidence—that is, evidence that is reasonable, credible, and
of solid value—so that any rational trier of fact could find the
defendant guilty beyond a reasonable doubt. (People v. Burton
(2006) 143 Cal.App.4th 447, 451; People v. Johnson (1980) 26
Cal.3d 557, 578; In re L.K. (2011) 199 Cal.App.4th 1438, 1446.)
We must “ ‘presume in support of the judgment the existence of
every fact the trier could reasonably deduce from the evidence.’ ”
(Johnson, at p. 576; L.K., at p. 1446.) “ ‘The same standard
applies when the conviction rests primarily on circumstantial
evidence.’ ” (L.K., at p. 1446.) Before a verdict may be set aside
for insufficiency of the evidence, a party must demonstrate
“ ‘that upon no hypothesis whatever is there sufficient
substantial evidence to support [the conviction].’ ” (People v.
Bolin (1998) 18 Cal.4th 297, 331.)
       Murder is “the unlawful killing of a human being . . . with
malice aforethought.” (§ 187, subd. (a).) Malice can be either
express or implied. It is express when the evidence shows a
deliberate intention to kill, and it is implied when the defendant




                                8
engages in conduct dangerous to human life, knows that the
conduct endangers the victim’s life, and acts with a conscious
disregard for life. (People v. Brothers (2015) 236 Cal.App.4th 24,
30.)
       “ ‘All persons concerned in the commission of a crime, . . .
whether they directly commit the act constituting the offense,
or aid and abet in its commission, . . . are principals in any crime
so committed.’ [Citations.] Thus, a person who aids and abets
a crime is guilty of that crime even if someone else committed
some or all of the criminal acts.” (People v. McCoy (2001)
25 Cal.4th 1111, 1116–1117.) “A person aids and abets the
commission of a crime when he or she, (i) with knowledge of the
unlawful purpose of the perpetrator, (ii) and with the intent or
purpose of committing, facilitating or encouraging commission
of the crime, (iii) by act or advice, aids, promotes, encourages
or instigates the commission of the crime.” (People v. Cooper
(1991) 53 Cal.3d 1158, 1164.) “Among the factors which may
be considered in determining aiding and abetting are: presence
at the crime scene, companionship, and conduct before and after
the offense.” (In re Juan G. (2003) 112 Cal.App.4th 1, 5.)
       Here, the evidence shows the victims, Barrera-Rivera
and Pena, agreed to sell Teran about two pounds of meth. Teran
and Ochoa drove together to Tiara Street, where they met up
with the victims. Ochoa got out of Teran’s Mustang and handed
Barrera-Rivera $2,400, despite knowing the victims agreed to sell
the meth for $5,400. Immediately after Barrera-Rivera started
counting the money, Teran shot at the victims three or four times
from close range. Pena drove away. Without hesitation, Ochoa
got inside Teran’s Mustang and they took off after the victims.
During the ensuing chase, Ochoa noticed Pena throw the




                                 9
drugs onto the street, but he did not tell Teran to stop. Teran
eventually caught up to the victims and fired one or two shots
at them before his gun jammed. Ochoa then got out of the
Mustang and, according to witnesses, repeatedly struck Pena
and Barrera-Rivera, who did not fight back. Ochoa grabbed
a handful of cash out of the car and ran back to the Mustang.
He and Teran then drove to Teran’s house, where Ochoa drank
tequila.
      Considered as a whole, this evidence is sufficient to show
that, while possessing an intent to kill, Ochoa assisted Teran
to shoot and kill the victims. In light of the discrepancy between
the cost of the drugs and the amount of money Ochoa handed
Barrera-Rivera, Ochoa’s claim that he believed he was
participating in a mere drug transaction strains credulity.
Instead, as the prosecutor argued in closing, the jury could have
reasonably concluded Ochoa formed a plan with Teran to shoot
and kill the victims in order to steal their meth. It also could
have concluded Ochoa helped Teran to execute that plan by
distracting the victims with the money, accompanying Teran in
the Mustang while pursuing the Nissan, and physically striking
the victims to ensure they died from their wounds. Further,
Ochoa’s testimony that he did not tell Teran to stop after Pena
threw the drugs on the street strongly suggests Ochoa did not
merely want to steal the drugs; he also wanted Teran to catch
up to the victims and kill them. Ochoa’s testimony that he
then drove with Teran to his apartment where he drank tequila
provides additional circumstantial evidence that Ochoa aided and
abetted Teran and shared his intent. (See In re Juan G., supra,
112 Cal.App.4th at p. 5 [evidence that the defendant was present
at the scene of a robbery and was with the robber immediately




                               10
before and after the crime was sufficient to find he was an aider
and abettor]; People v. Guzman (1996) 45 Cal.App.4th 1023, 1027
[evidence showing the defendant was with burglars at the scene
of the crime and travelled in their car during an ensuing chase
supported a finding that he was an aider and abettor]; In re
Lynette G. (1976) 54 Cal.App.3d 1087, 1095 [evidence that
the defendant was present at the scene of the crime, fled with
the perpetrator, and was in the perpetrator’s company shortly
thereafter was sufficient to show she was an aider and abettor];
People v. Conerly (1953) 120 Cal.App.2d 343, 346 [evidence that
the defendant fled from the scene of a robbery shortly after the
commission of the crime supported a finding that he was an aider
and abettor].)
       We reject Ochoa’s contention that we must limit our review
to whether there is substantial evidence showing he acted
with implied malice. According to Ochoa, the jury must have
concluded he lacked express malice (i.e., an intent to kill),
otherwise it would have convicted him of first degree murder
under a felony murder theory.2 Even if that were true, when
reviewing a conviction for substantial evidence, we assess
“ ‘whether the evidence adduced at trial could support any
rational determination of guilt beyond a reasonable doubt.
[Citations.] This review should be independent of the jury’s




2      The court instructed the jury it could convict Ochoa of
first degree murder if it found that, in the perpetration of an
attempted robbery, he had the intent to kill and aided and
abetted the killer in the commission of murder in the first degree.
(See § 189, subd. (e)(2).)




                                11
determination that evidence on another count was insufficient.’ ”3
(People v. Palmer (2001) 24 Cal.4th 856, 863, quoting United
States v. Powell (1984) 469 U.S. 57, 67.) In other words, in
determining whether substantial evidence supports Ochoa’s
convictions for second degree murder, we do not consider the
fact that the jury found him not guilty of first degree murder.
As a result, we need not limit our review to whether substantial
evidence shows Ochoa acted with implied malice.4
       We also reject Ochoa’s contention that the prosecutor
conceded there is insufficient evidence showing he acted with
an intent to kill. In support, Ochoa points to the prosecutor’s
discussion of felony murder during his rebuttal closing argument.
Specifically, the prosecutor noted there are two theories under
which the jury could convict Ochoa of felony murder: (1) he
intended to kill and aided and abetted Teran in the commission
of first degree murder; or (2) he was a major participant in
the attempted robbery and acted with reckless indifference

3      Although Ochoa does not raise it as an issue, it is irrelevant
that the People did not charge him with first degree murder and
second degree murder as separate counts. When a jury is given
“different crimes with which it may find defendant guilty or
not guilty under one count of homicide, the case is logically
indistinguishable from a case in which a greater offense and
a lesser included offense are charged in separate counts.”
(People v. Davis (1988) 202 Cal.App.3d 1009, 1016.)
4     Ochoa’s reliance on People v. Soto (2020) 51 Cal.App.5th
1043 (Soto), abrogated on another ground in People v. Lewis
(2021) 11 Cal.5th 952, is misplaced. That case involved an
appeal of a denial of a petition under section 1170.95, and the
court did not consider whether substantial evidence supported
the defendant’s conviction. Soto has no application here.




                                 12
to human life. The prosecutor then remarked that “our facts”
do not support the first theory, but encouraged the jury to convict
Ochoa under the second theory.
       Ochoa overlooks that shortly after making these remarks,
the prosecutor urged the jury to convict him under a direct aiding
and abetting theory because the evidence showed he “intended
to help Mr. Teran in his direct intention to murder these people,”
wanted to rob “these people and mak[e] sure there are no
witnesses,” and shared Teran’s goal of stealing drugs, getting
their money back, and murdering the victims if necessary. The
prosecutor further argued that Ochoa’s testimony alone was
sufficient to convict him of willful, deliberate, and premediated
murder, which requires an intent to kill. While we acknowledge
some of the prosecutor’s comments were confusing, it is clear
he did not mean to concede that Ochoa lacked an intent to kill.
       Even if we limited our review to an implied malice theory,
we would still uphold Ochoa’s convictions. To be liable for
implied malice murder, a direct aider and abettor must, by words
or conduct, aid the perpetrator’s commission of a life-endangering
act with “knowledge that the perpetrator intended to commit
the act, intent to aid the perpetrator in the commission of the act,
[and] knowledge that the act is dangerous to human life . . . .”
(People v. Powell (2021) 63 Cal.App.5th 689, 713 (Powell), italics
omitted.) The defendant must also act with a conscious disregard
for human life. (Ibid.) Based on the evidence summarized above,
the jury could have reasonably concluded that, even if Ochoa
did not specifically intend to kill the victims, he aided Teran
to shoot the victims, he did so purposefully and with knowledge
that it would endanger the victims’ lives, and he acted with a
conscious disregard for human life.




                                13
       Ochoa insists there is no evidence showing his specific
actions were dangerous to human life. He points out that he
merely handed the victims money, stood next to their car while
Teran shot them, was a passenger in Teran’s Mustang, and
attacked the victims after they had already suffered fatal
wounds. The jury, however, did not have to find Ochoa
personally committed an act dangerous to human life to convict
him of murder; instead, it only had to find he aided or abetted
Teran in completing such an act. (Powell, supra, 63 Cal.App.5th
at p. 713.) Here, there is sufficient evidence to support a finding
that Ochoa helped Teran to shoot the victims (an act dangerous
to human life) by distracting them, providing Teran support
and backup in the Mustang, and ensuring the victims died from
their wounds.
2.     Ochoa has not shown prejudicial instructional error
       The trial court instructed the jury with CALCRIM No. 520,
which defines malice aforethought murder. The instruction
informed the jury that a defendant acted with implied malice if:
             1.    He intentionally committed the act [that
                   caused the death of another person];
             2.    The natural and probable consequences
                   of the act[ ] were dangerous to human
                   life;
             3.    At the time he acted, he knew his act was
                   dangerous to human life;
             AND
             4.    He deliberately acted with conscious
                   disregard for human life.
       Ochoa posits various problems with the court’s instruction,
none of which is persuasive. First, he contends the trial court




                                14
had a sua sponte duty to define “natural and probable
consequences” for the jury. Specifically, he insists the court
should have instructed the jury with optional language in
CALCRIM No. 520 stating “[a] natural and probable consequence
is one that a reasonable person would know is likely to happen if
nothing unusual intervenes. In deciding whether a consequence
is natural and probable, consider all of the circumstances
established by the evidence.”
       We do not agree that the trial court had a sua sponte duty
to instruct the jury with this language. The language is part of a
larger, optional instruction on proximate cause.5 The bench notes
to CALCRIM No. 520 state the court must give that instruction if
causation is at issue. Here, causation was not at issue, as it was
undisputed that both victims died from specific gunshot wounds.
       Even if the trial court had a sua sponte duty to define
natural and probable consequences, its failure to do so was
harmless beyond a reasonable doubt. (Chapman v. California
(1967) 386 U.S. 18.) Ochoa insists that, had the court given the
additional instruction, the jury would have concluded his actions
(standing outside the Nissan, getting back in the Mustang, and
hitting the victims after they had been mortally wounded) were
not likely to lead to the victims’ deaths unless something unusual


5      The full instruction is as follows: “(An act/[or] (A/a) failure
to act) causes death if the death is the direct, natural, and
probable consequence of the (act/[or] failure to act) and the death
would not have happened without the (act/[or] failure to act). A
natural and probable consequence is one that a reasonable person
would know is likely to happen if nothing unusual intervenes.
In deciding whether a consequence is natural and probable,
consider all of the circumstances established by the evidence.”




                                 15
happened. The prosecution, however, did not argue Ochoa’s
actions were themselves likely to lead to death, nor was the
prosecution required to prove as much for the jury to convict
Ochoa of implied malice murder. (See Powell, supra, 63
Cal.App.5th at p. 713.) Instead, the prosecution’s theory was
that Ochoa was guilty as an aider and abettor because he helped
Teran to shoot the victims. There is no question that shooting
someone, especially in the areas of the body where the victims
were struck, is likely to lead to death unless something unusual
happens. As a result, we have no doubt the jury would have
reached the same result had the court defined natural and
probable consequences.
       Ochoa alternatively argues CALCRIM No. 520 is
inconsistent with Senate Bill No. 1437 (2017–2018 Reg. Sess.)
(SB 1437). Among other things, SB 1437 abolished the natural
and probable consequences doctrine by adding subdivision (a)(3)
to section 188, which states that “[m]alice shall not be imputed
to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).)
       As we understand his argument, Ochoa contends
CALCRIM No. 520’s reference to “natural and probable
consequences” in the definition of implied malice allowed the
jury to convict him under the natural and probable consequences
doctrine. The court in Soto, supra, 51 Cal.App.5th 1043,
rejected a similar argument, explaining that implied malice is
a “distinctly different concept[ ]” from the natural and probable
consequences doctrine, even though both use similar language.
(Id. at p. 1056.) Specifically, “[i]mplied malice is a mental state
for the commission of the crime of second degree murder, either
by the principal or as an aider and abettor . . . to murder.” (Ibid.)




                                 16
It requires “the perpetrator ‘ “knows that his conduct endangers
the life of another and . . . acts with conscious disregard for life.” ’
[Citation.] The ‘physical component’ required for implied malice
murder ‘is satisfied by the performance of “an act, the natural
consequences of which are dangerous to life.” ’ [Citation.]” (Id.
at p. 1058.)
       In contrast, the natural and probable consequences
doctrine “is a theory of liability by which an aider and abettor
who intends to aid a less serious crime can be convicted
of a greater crime. . . . Applying the natural and probable
consequences doctrine, ‘a defendant may be held criminally
responsible as an accomplice not only for the crime he or she
intended to aid and abet (the target crime), but also for any
other crime that is the “natural and probable consequence” of
the target crime.’ [Citation.] Unlike aiding and abetting implied
malice murder, which requires the aider and abettor to (at least)
share the mental state of the actual perpetrator of implied malice
murder, ‘ “aider and abettor culpability under the natural and
probable consequences doctrine is not premised upon the
intention of the aider and abettor to commit the nontarget offense
[e.g., murder] because the nontarget offense was not intended
at all.” ’ ” (Soto, supra, 51 Cal.App.5th at p. 1058.)
       Here, CALCRIM No. 520’s reference to “natural and
probable consequences” simply defined the nature of the act
necessary to find Ochoa guilty of implied malice murder. It
did not permit the jury to convict him of murder solely based
on his participation in a lesser target crime. As such, it does
not implicate the natural and probable consequences doctrine
or otherwise run afoul of the amendments made by SB 1437.
(See Soto, supra, 51 Cal.App.5th at p. 1058; see also People v.




                                  17
Rivera (2021) 62 Cal.App.5th 217, 232 [SB 1437 did not change
the definition of implied malice, which incorporates the idea
of natural and probable consequences]; People v. Martinez
(2007) 154 Cal.App.4th 314, 334 [“the use of the term ‘natural
consequences’ in the CALCRIM No. 520 definition of implied
malice does not import into the crime of murder the case law
relating to the distinct ‘natural and probable consequences’
doctrine developed in the context of aiding and abetting
liability”].)
       We also reject Ochoa’s contention that, in light of the
amendments made by SB 1437, a defendant may be convicted
of second degree murder only if (1) he had express malice or
(2) his actions were a direct cause of death. Although not stated
directly, Ochoa is essentially arguing that SB 1437 abolished
second degree implied malice murder for aiders and abettors.
Our Supreme Court, however, recently explained that
“notwithstanding Senate Bill 1437’s elimination of natural and
probable consequences liability for second degree murder, an
aider and abettor who does not expressly intend to aid a killing
can still be convicted of second degree murder if the person knows
that his or her conduct endangers the life of another and acts
with conscious disregard for life,” which is the mental state
required for implied malice murder. (People v. Gentile (2020)
10 Cal.5th 830, 850.) In other words, SB 1437 did not eliminate
second degree implied malice murder for aiders and abettors.6


6     In light of the Supreme Court’s approval of second degree
implied malice murder for aiders and abettors, we reject Ochoa’s
cursory argument that an aider and abettor of second degree
murder must possess express malice.




                               18
3.     The trial court did not abuse its discretion
       by admitting experimental evidence
       Teran argues the trial court abused its discretion by
admitting evidence of an experiment showing it would have been
difficult for Ochoa to have shot the victims on Tiara Street. He
also argues his trial counsel provided ineffective assistance by
failing to object to the evidence on federal due process grounds.
We reject both arguments.
       Detective Steve Castro—who was the investigating
detective on the case—testified on direct examination that
he conducted an experiment to see if Ochoa would have been
physically able to shoot the victims on Tiara Street. Teran
objected that the prosecutor did not disclose the experiment
during discovery. The prosecutor responded that the parties
discussed the experiment at the preliminary hearing, which
Ochoa’s counsel confirmed. The court found this resolved
the discovery issue.
       Teran then objected that the testimony was too speculative
because Castro could not have conducted the experiment under
conditions sufficiently similar to the actual shooting. Specifically,
he argued the surveillance video did not clearly show where
Ochoa was standing, and Castro was not the same height and
weight as Ochoa. The court overruled the objection, noting that
Teran could address these issues on cross-examination.
       Castro then testified that he found a car that was the same
make and model as the victims’ car, and he stood in the same
position relative to the car where Ochoa was standing when
the shots were fired. According to Castro, in order to shoot
the victims from that position, Ochoa would have had to reach
out his arm parallel to the ground while bending his wrist to




                                 19
the left, which is an unusual shooting stance. Castro found
it difficult to reach his arm out far enough, and he explained
it is difficult to control the recoil of a gun with a bent wrist.
Therefore, he would have expected the bullets to scatter if
Ochoa were the shooter, which was not consistent with the
physical evidence.
        On cross-examination, Castro clarified that he believed
the video showed Ochoa was standing even with the back edge
of the Nissan’s front passenger-side window. He acknowledged,
however, it is possible Ochoa was closer to the center of the
window, in which case he would not have had to reach as far
outward with his arm. Castro also acknowledged he did not
know the victims’ precise positions when they were shot.
        “ ‘ “Experimental evidence has long been permitted in
California trial courts . . . .” ’ [Citation.] ‘ “Admissibility of
experimental evidence depends upon proof of the following
foundational items: (1) The experiment must be relevant
[citations]; (2) the experiment must have been conducted under
substantially similar conditions as those of the actual occurrence
[citation]; and (3) the evidence of the experiment will not
consume undue time, confuse the issues or mislead the jury
[citation].” ’ [Citation.] The proponent of the experimental
evidence has the burden to show that the conditions were
substantially similar but need not show that they were absolutely
identical. [Citation.] We review the trial court’s decision to
admit experimental evidence for abuse of discretion. [Citation.]”
(People v. Jackson (2016) 1 Cal.5th 269, 342.)
        Teran argues the trial court abused its discretion
by admitting evidence of Castro’s experiment because the
prosecution failed to establish the conditions of the experiment




                               20
were substantially similar to those of the actual shooting.
Specifically, he points to four problems with the experiment:
(1) the prosecution did not establish that the car Castro used in
his experiment was manufactured the same year as the victims’
car; (2) Castro did not know the victims’ positions when they
were shot; (3) it was impossible to determine with accuracy
Ochoa’s location based on the surveillance video; and (4) Castro
was three inches taller than Ochoa. We are not persuaded that
these issues rendered Castro’s testimony inadmissible.
       As to Teran’s first contention—that the prosecution failed
to establish when the car was manufactured—he forfeited the
issue by failing to raise it below. (People v. Waidla (2000) 22
Cal.4th 690, 717 (Waidla).) The purpose of the forfeiture rule
“is to bring errors to the attention of the trial court so they may
be corrected or avoided.” (People v. Gibson (1994) 27 Cal.App.4th
1466, 1468.) Had Teran raised this specific issue in the trial
court, it is likely the prosecutor could have adequately addressed
it. At the preliminary hearing, Castro testified that he located
and took measurements of a Nissan that was the same model
year as the victims’ car. Although not entirely clear from the
record, it appears Castro was referring to the same vehicle he
used to perform the experiment. In any event, Teran’s argument
also fails on the merits because he has not shown a difference
in model years would have significantly affected the results
of Castro’s experiment. (See People v. McCurdy (1958) 165
Cal.App.2d 592, 598 [“The burden is upon the appellant
affirmatively to show prejudicial error.”].)
       We are similarly unpersuaded by Teran’s argument that it
was impossible for Castro to recreate the shooting with sufficient
accuracy because he did not know the victims’ precise positions.




                                21
Once again, Teran did not raise this specific issue below, which
forfeits it on appeal.7 (Waidla, supra, 22 Cal.4th at p. 717.) His
argument also lacks merit. The evidence shows the victims were
struck while seated in the Nissan’s front seats, they did not suffer
any wounds to their lower bodies, the bullets travelled through
the car’s front passenger-side window, and no bullets struck
the car’s ceiling, floor, dashboard, or windshield. Considered
together, these facts significantly limit the possible positions of
the victims and trajectories of the bullets. While we acknowledge
it was impossible for Castro to recreate the shootings perfectly
without knowing the victims’ precise locations, perfection is not
required. The jury was well aware of the limitations of Castro’s
experiment and capable of determining the appropriate weight
to give his testimony in light of those limitations.
       For similar reasons, we reject Teran’s argument that
Castro’s testimony was inadmissible because he could not
determine Ochoa’s precise location from the surveillance video.
The video shows Ochoa standing between the Nissan and
Mustang at the time of the shooting. Given the angle of the video
and the fact that the Nissan obstructs the view of Ochoa’s lower
body, it is impossible to determine his precise location. As the
Nissan drives away, however, it is apparent Ochoa is standing
well behind the Mustang’s front driver-side door. Given the
Nissan and Mustang were positioned side-by-side, and both cars
appear to be roughly the same length, it is reasonable to infer
Ochoa was also positioned to the rear of the Nissan at the time


7     Teran addressed the issue while cross-examining Castro,
but he did not specifically argue the evidence was inadmissible
on this basis.




                                22
of the shooting. This is further supported by the fact that the
Nissan travels a short distance before Ochoa’s lower body
becomes visible on the video. Although the quality of the
surveillance video is far from ideal, it provides sufficient support
for Castro’s assumption that Ochoa was standing to the rear
of the Nissan’s front passenger-side door.8
       Finally, we reject Teran’s contention that the fact Castro
was three inches taller than Ochoa rendered the evidence of the
experiment inadmissible. Castro acknowledged this discrepancy
while testifying, and he explained that Ochoa’s shorter stature
likely would have made it even more difficult for him to shoot the
victims. Teran complains that Castro’s opinion was apparently
based on his belief that Ochoa had shorter arms, for which there
is no evidence in the record. The jury, however, was able to
observe Castro and Ochoa over the course of the trial and
determine their relative arm lengths.
       Teran’s reliance on People v. Bonin (1989) 47 Cal.3d 808,
is misplaced. In that case, the defendant allegedly strangled
a victim to death using a t-shirt. (Id. at p. 823.) At trial, a
criminalist testified that he wrapped a t-shirt around his upper
arm, which produced similar markings to those found on the
victim’s neck. (Id. at p. 846.) The Supreme Court held the
testimony was inadmissible because the prosecution failed to
show the criminalist conducted the experiment under conditions
similar to those of the victim’s strangulation. (Id. at p. 847.)
The high court noted it is not self-evident that the criminalist’s

8     Teran complains that Castro never testified that he
placed his left arm on the Nissan, as Ochoa appears to do
in the surveillance video. Teran did not raise this issue below,
which forfeits it on appeal. (Waidla, supra, 22 Cal.4th at p. 717.)




                                 23
upper arm and the victim’s neck were similar in relevant aspect,
nor is it self-evident that the criminalist applied pressure to his
arm the way the defendant allegedly exerted force to the victim’s
neck. (Ibid.) In addition, the criminalist essentially admitted
on cross-examination that he was unqualified to conduct the
experiment. (Ibid.)
       In Bonin, aside from the criminalist’s use of a t-shirt,
there were no apparent similarities between the conditions of
the experiment and the victim’s strangulation. Here, in contrast,
the record discloses the most relevant conditions were
substantially similar. Specifically, Castro conducted the
experiment using a car that was the same make and model as
the victim’s car, he positioned himself where he believed the
video showed Ochoa was standing, and he attempted to fire shots
into the car in a way that would produce results consistent with
the physical evidence. Moreover, unlike the criminalist in Bonin,
there is no question that Castro was qualified to conduct the
experiment.
       Teran alternatively argues his counsel provided ineffective
assistance by failing to object to Castro’s testimony on federal
due process grounds. Teran’s argument presupposes that
the testimony was inadmissible because it lacked a proper
foundation, and he fails to provide any independent reason why
its admission violated his constitutional rights. For the reasons
discussed above, we reject Teran’s argument that the testimony
lacked proper foundation. Accordingly, we also reject his
derivative ineffective assistance of counsel claim.




                                24
4.     Teran’s trial counsel did not provide ineffective
       assistance by failing to object to improper opinion
       testimony
       Teran argues his trial counsel provided ineffective
assistance by failing to object to Detective Castro’s testimony
that Ochoa gave truthful answers during an interrogation.
We disagree.
       Castro testified that he interrogated Ochoa prior to trial.
According to Castro, Ochoa initially denied getting out of the
Mustang at Tiara Street, and denied going to the driver’s side
of the Nissan on Corbin Avenue. Castro then told Ochoa they
had video footage of the incidents. At that point, Ochoa admitted
he got out of the car at Tiara Street and also went to the driver’s
side of the Nissan at Corbin Avenue.
       In response to questions from Ochoa’s counsel, Castro
reiterated that Ochoa did not tell him everything about the
incidents at the beginning of the interrogation. Defense counsel
asked if, after Castro revealed he had video footage, Ochoa
told him what happened. Castro replied, “We got more truthful
answers at that point.”
       A little later, Ochoa’s counsel asked Castro, “Did [Ochoa]
tell you honestly, after you told him you have the video, what
happened in the video, what was depicted in the video?” Teran’s
counsel objected to the form of the question. The court sustained
the objection and told Ochoa’s counsel to rephrase the question.
Counsel then asked, “Did he describe the events in the video
accurately as [to] his participation?” The court overruled Teran’s
objection, and Castro answered, “Yes, the answers became more
truthful as the interview continued, him knowing that we had
a video.” Ochoa’s counsel then asked, “Did you find him honest




                                25
after you told him you had the video?” The court sustained
Teran’s objection to the question.
       The prosecution introduced into evidence a heavily-edited
transcript of Ochoa’s interrogation. The transcript does not
include any statements that would tend to incriminate Teran.
Ochoa subsequently testified in more detail about the
interrogation. Among other things, he testified that, before
he knew about the videos, he told Castro that Teran was
the shooter.
       On appeal, Teran argues his trial counsel provided
ineffective assistance by failing to object to Castro’s testimony
that “ ‘[w]e got more truthful answers’ ” from Ochoa and his
“ ‘answers became more truthful as the interview continued,
him knowing that we had a video.’ ” Teran insists the testimony
constituted an improper lay opinion about the veracity of another
person’s statements, and there was no tactical reason for his
counsel not to object to it. (See People v. Melton (1988) 44
Cal.3d 713, 744 [“Lay opinion about the veracity of particular
statements by another is inadmissible on that issue.”].)
       Under either the federal or state Constitution, the
“benchmark for judging any claim of ineffectiveness must be
whether counsel’s conduct so undermined the proper functioning
of the adversarial process that the [proceedings] cannot be relied
on as having produced a just result.” (Strickland v. Washington
(1984) 466 U.S. 668, 686.) To establish a claim for ineffective
assistance of counsel, a defendant must show (1) that his lawyer’s
performance was deficient because it fell below an objective
standard of reasonableness in all the circumstances; and (2) that
absent those errors, a different outcome was reasonably probable,




                               26
meaning a probability sufficient to undermine confidence in the
outcome. (People v. Cunningham (2001) 25 Cal.4th 926, 1030.)
        Assuming for the sake of argument that trial counsel
should have objected to Castro’s testimony, Teran has not shown
a different outcome was reasonably probable absent those errors.
According to Teran, the testimony was prejudicial because it
conveyed to the jury that Castro believed Ochoa’s claim that
Teran was the shooter, thereby bolstering Ochoa’s credibility
on that issue. The record does not support this contention. At
the time Castro made the challenged remarks, the jury was not
aware that Ochoa said anything during his interrogation that
would incriminate Teran, including that Teran was the shooter.
Although Ochoa subsequently testified that he identified Teran
as the shooter during the interrogation, he insisted he did so
before he knew about the videos. Given Castro made the
challenged remarks in response to questions regarding the
veracity of Ochoa’s answers after he learned of the video
evidence, it is not reasonably probable the jury would have
understood him to be commenting on the veracity of Ochoa’s
assertion that Teran was the shooter. Teran does not identify
any other specific statements Ochoa made during the
interrogation that were prejudicial to him.
        Teran argues Castro’s testimony that Ochoa became “ ‘more
truthful’ ” after learning of the video necessarily implies Ochoa
was somewhat truthful before then. Contrary to Teran’s claim,
such an inference is far from necessary; a true statement, after
all, is “more truthful” than a completely false one. We also do
not think it is reasonably probable the jury understood Castro’s
testimony in the manner Teran suggests. Instead, it is clear from
context Castro intended to covey that, while Ochoa’s statements




                               27
after learning about the videos were somewhat truthful, they
were not entirely truthful.
       Even assuming the jury understood Castro’s testimony
to mean he believed Ochoa was truthful when he claimed
that Teran was the shooter, counsel’s failure to object was
nevertheless harmless. Before Castro made the challenged
remarks, he testified that his experiment showed it would
have been very difficult for Ochoa to have shot the victims on
Tiara Street. The jury, therefore, was already aware that Castro
believed Teran was likely the shooter. As a result, it is not
reasonably probable the jury would have reached a different
outcome had Teran’s counsel objected to Castro’s testimony
that Ochoa became “more truthful” during his interrogation.
5.     There is no cumulative error requiring reversal
       Teran and Ochoa argue the cumulative effect of all
the errors at trial requires reversal of their convictions.
“In examining a claim of cumulative error, the critical question
is whether defendant received due process and a fair trial.”
(People v. Sedillo (2015) 235 Cal.App.4th 1037, 1068; accord,
People v. Rivas (2013) 214 Cal.App.4th 1410, 1436.) We are
satisfied that Teran and Ochoa received a trial that was fair
and comported with due process.
6.     The court must correct Teran’s abstract of judgment
       Teran’s abstract of judgment indicates the jury convicted
him of two counts of willful, deliberate, and premediated murder.
Teran and the Attorney General agree, as do we, that this is
a mistake. Although the jury convicted Teran of two counts of
first degree murder, it did not specifically find the murders were




                                28
willful, deliberate, and premeditated.9 Accordingly, on remand,
the trial court shall issue a new abstract of judgment correcting
this error.
                           DISPOSITION
       Ochoa’s judgment is affirmed. We remand Teran’s case
to the trial court to prepare an amended abstract of judgment
reflecting that the jury convicted him of two counts of first degree
murder, but it did not specifically find the murders were willful,
deliberate, and premeditated. The trial court shall forward
a certified copy of the amended abstract of judgment to the
California Department of Corrections and Rehabilitation.
Teran’s judgment is affirmed in all other respects.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                      EGERTON, J.

We concur:



             LAVIN, Acting P. J.                        LIPNER, J.




9      The court instructed the jury it could find Teran guilty of
first degree murder under three distinct theories, one of which
was that the murder was willful, deliberate, and premeditated.

      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 29